Citation Nr: 0025310	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  96-26 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for postoperative 
residuals of a left knee injury, other than traumatic 
arthritis and limitation of motion, currently evaluated as 
10 percent disabling.  

2. Entitlement to a separate compensable rating for 
postoperative residuals of a left knee injury consisting 
of traumatic arthritis and limitation of motion.  


REPRESENTATION

Appellant represented by:	The American Legion  


WITNESS AT HEARING ON APPEAL  

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
February 1977.  

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
RO that denied an evaluation in excess of 10 percent for the 
post operative residuals of a left knee injury.  In December 
1996 the veteran appeared and gave testimony at a hearing 
before a hearing officer at the RO.  A transcript of this 
hearing is of record.  

The case is now before the Board for appellate consideration.  
In view of the opinions of the VA General Counsel dated July 
1, 1997 (VAOPGCPREC 23-97) and August 14, 1998 (VAOPGCPREC 9-
98) and precedent decisions of the United States Court of 
Appeals for Veterans Claims (Court) the issues in this case 
have been characterized as listed on the title page.


FINDINGS OF FACT

1. The veteran's postoperative residuals of a left knee 
injury, other than traumatic arthritis and limitation of 
motion, consist of some swelling of the knee and slight 
laxity of the medial and collateral ligaments, which are 
productive of no more than slight knee disability.  

2. The veteran's post operative residuals of left knee injury 
consisting of traumatic arthritis and limitation of motion 
involves limitation of flexion to 120 degrees with 
indication of pain on motion.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
postoperative residuals of left knee injury other than 
traumatic arthritis and limitation of motion, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 4.71(a), Diagnostic Codes 5257 (1999).  

2. The criteria for a separate 10 rating for left knee 
disability consisting of traumatic arthritis with 
limitation of motion have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71(a), Diagnostic Codes 5003, 5010, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background.  

The veteran underwent an arthrotomy of the left knee in 1976 
during service and a tibial tubercle elevation of the left 
knee in May 1982.  

VA clinical records reflect outpatient treatment during 1995 
for complaints of left knee pain.  During a brief VA 
hospitalization in September 1995, the veteran underwent a 
diagnostic arthroscopic examination of his left knee with a 
preoperative diagnosis of left knee medial meniscus tear 
versus loose body.  During the procedure, it was noted that 
the medial meniscus was in good condition and the anterior 
cruciate ligament was intact.  No loose bodies were found.  
The lateral compartment of the knee was intact.  Diffuse 
chondromalacia grade II to grade III was reported.  

On VA orthopedic examination in March 1996, the veteran 
reported that he had pain in left knee while going down 
steps.  He also said that the knee went out on him "when 
twisting on it", and that the left knee was painful during 
weather changes.  The veteran said that his knee had gotten 
worse in recent years and had become unstable since an 
arthrotomy performed in 1981.  His knee was said to shift 
from lateral to medial and would occasionally buckle.  The 
veteran said that he had been told that his left knee was 
worn out, that he had arthritic involvement, that the knee 
would need to be replaced.  

Physical evaluation revealed that the veteran walked with a 
limp that took pressure off of the right (apparently refering 
to the left) leg.  He firmly planted his left leg and was 
reported to have a slightly wide and shortened stride.  There 
were well-healed medial and lateral arthrotomy scars which 
were well healed, non-tender, and not deforming.  The kneecap 
could be laterally displaced with the knee appearing to be 
somewhat swollen, but there was no soft tissue swelling or 
tenderness on palpation.  There was no ballottement of the 
patella.  No excess crepitation under the patella was 
reported.  The veteran did have pain on full extension of the 
left knee and on locking the knee.  He said that the pain was 
anterior, just below and just under the patella posteriorly.  
There also was discomfort at the extreme of flexion and it 
was noted that flexion of the left knee was 120 degrees with 
discomfort.  The anterior drawer sign was negative, but there 
was some laxity both medially and in the lateral collateral 
ligament, without a frank shift of the knee joint.  Muscle 
strength in the quadriceps and calf was excellent.  An X-ray 
showed deformity in the proximal tibia with marked thickening 
along the anterior cortex.  Mild osteoarthritis changes with 
minimal spurring and slight joint space narrowing were noted.  

During a December 1996 hearing at the RO the veteran said 
that after his 1995 diagnostic arthroscopy he was told that 
he would eventually need a left knee replacement.  He said 
that his knee would frequently give way and would also buckle 
occasionally.  The left knee was said to cause difficulty 
climbing steps and would become very painful during changes 
in the weather.  The veteran also said that he took 
medication for pain in both knees.  The veteran also said 
that he had been measured for a knee brace that he had not 
yet received.  It was indicated that he treated his knee by 
walking and he also indicated that he could usually walk a 
mile, despite his knee problems.  The veteran also indicated 
that he kept his left knee constantly wrapped in an ace 
bandage and used a cane on ambulation.  

Of record is a Report of Contact (VA Form 119) dated in April 
1998 which indicated that the veteran was incarcerated in 
North Carolina after being convicted of second degree murder.  
Other records indicate that the veteran's release date from a 
North Carolina correctional institution was September 6, 
2010.  In a February 2000 statement, the Director of Health 
Services for the North Carolina Department of Corrections 
indicated that a VA physician would be allowed to examine the 
veteran in prison, providing the veteran signed a consent 
form for the evaluation.  

II. Analysis  

Initially, the Board notes that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), in that the claims are plausible.  All necessary 
development has been completed in regard to these claims and 
no further action is necessary to comply with the VA's duty 
to assist the veteran in the development of these claims.  
The Board notes in this regard that the veteran's most recent 
VA examination of his left knee, conducted in March 1996 was 
quite comprehensive, and provided sufficient clinical data to 
evaluate the service connected left knee disability.  As 
such, the Board need not consider the propriety of sending a 
VA physician to the prison where the veteran is incarcerated 
to conduct a further orthopedic examination.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran has been assigned a 10 percent rating for his 
left knee disability under the provisions of 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.  Under the provisions of 
this diagnostic code a 10 percent rating is assignable if 
there is impairment of the knee with slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
assigned for impairment of the knee with moderate recurrent 
subluxation or lateral instability.  A 30 percent rating is 
assigned under Diagnostic Code 5257 for impairment of the 
knee with severe recurrent subluxation or lateral 
instability.  

It was reported on the veteran's most recent VA examination 
in March 1996 that there was evidence of some laxity of the 
medial and lateral collateral ligaments of the left knee and 
the knee cap appeared to be somewhat swollen and possibly 
minimally displaced.  However, it was also noted during that 
examination that the anterior drawer sign was negative and 
there was no frank shift of the knee joint noted.  
Furthermore, no excessive crepitation, soft tissue swelling, 
ballottement of the patella, or tenderness was noted on this 
examination.  Such symptomatology indicates only slight 
impairment of the veteran's left knee, and does not produce 
disability resulting in moderate impairment of the knee under 
Diagnostic Code 5257.  The left knee pathology other than 
traumatic arthritis and limitation of motion results in no 
more than slight left knee disability.  As such, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5257

Opinions by the VA General Counsel dated July 1, 1997 
(VAOPGCPREC 23-97) and August 14, 1998 (VAOPGCPREC 9-98) have 
held that separate disability evaluations may be assigned for 
service-connected knee disability under the provisions of 38 
C.F.R. § 4.71(a), Diagnostic Codes 5257 and 5003 when a 
veteran is found to have both arthritis and instability of 
the knees.  Degenerative (traumatic) arthritis of the left 
knee has been demonstrated on X-rays of the veteran's left 
knee performed in March 1996.  Since that is the case, a 
separate compensable evaluation for arthritis of the left 
knee is for consideration in this case.  

To warrant a separate 10 percent rating for arthritis with 
limitation of motion there must be a non compensable 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 or painful motion.  A noncompensable rating under 
Diagnostic Code 5260 requires that flexion be limited to 60 
degrees.  A noncompensable rating under Diagnostic Code 5261 
requires that extension be limited to 5 degrees.  The veteran 
does not have the required degree of limitation of motion for 
a separate 10 percent rating, but does have painful motion.  
Accordingly, a separate 10 percent rating for traumatic 
arthritis of the left knee with limitation of motion is 
warranted pursuant to the above General Counsel opinions as 
well as the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 
(1999).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  


ORDER

An evaluation in excess of 10 percent for postoperative 
residuals of a left knee injury consisting of impairment of 
the knee other than traumatic arthritis and limitation of 
motion is denied.  

A separate 10 percent rating for postoperative residuals of a 
left knee injury consisting of traumatic arthritis and 
limitation of motion is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

